DETAILED ACTION
This Office Action is responsive to the Response After Final (AF) filed on 08/22/2022.
Status of the claims:
Claims 1-5, 8-14, and 17-20 were pending.
Claim 5 is cancelled by said Response.
Claims 1-4, 8-14, and 17-20 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendments
Receipt is acknowledged of the Applicant’s request for entry of the Amendment filed on 08/22/2022. By this amendment, Claims 1, 10, 19 and 20  have been amended and claim 5 has been cancelled.

Response to claims Rejection under 35 U.S.C. § 103
Applicants Arguments/Remarks Made in Amendment, filed on 08/22/2022, regarding the rejection of Claims 1-4, 9-13, and 18-20 under 35 U.S.C. §103 as being unpatentable over U.S. Publication No. 2013/0163645 to Kuo et al. (“Kuo”) in view of U.S. Publication No. 2020/0382346 to Noureddine et al. (“Noureddine”) and U.S. Patent No. 10,705,176 to Mesecher et al. (“Mesecher”); and the rejection of Claims 8 and 17 under 35 U.S.C. §103 as being unpatentable over Kuo in view of Noureddin, Mesecher, and  further in view of U.S. Publication No. 2020/0358484 to Lee et al. (“Lee”) have been fully considered by the Examiner. It is noted the claims have been amended. The amendment, specifically to Independent claims 1, 10, and 19-20 incorporates allowable subject matter from dependent Claim 5. In addition, the Applicant has authorized for an examiner's amendment to further amend said independent claims, as set forth below in this Action. In view of the Applicants’ amendment, full consideration of the Applicants Arguments/Remarks Made in Amendment, and the Examiner’s amendment set forth below,  all the pending claims rejection under 35 U.S.C. § 103 made in the Final Office Action dated Sept. 26, 2016 has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by phone with Robert W. Griffith, Registration No 48956 on 9/9/2022. The pending Claims are amended as follows. The language being added is underlined (“_”) and the language being deleted contains either a strikethrough (“-”) or is enclosed by double brackets (“[[  ]]”).
1. (Currently Amended) A method, comprising:
receiving an input including a measurement output of digital channel information, the digital channel information comprising an estimated digital channel, a beamforming codebook, and quantized angle of arrival (AoA) values;
determining a set of bases, wherein each basis in the set of bases corresponds to a respective one of the quantized AoA values;
parameterizing each basis by a corresponding quantized AoA value;
determining bases based on the beamforming codebook and the estimated digital channel, wherein a first basis of the determined bases is selected from the set of bases;
determining sparse coefficients based on the determined bases; and
recovering analog channels based on the sparse coefficients and the determined bases.

4. (Currently Amended) The method of claim 2, wherein determining the bases further comprises determining remaining bases based on the selected first basis.

10. (Currently Amended) A system, comprising:
a memory; and 
a processor configured to:
receive an input including a measurement output of digital channel information, the digital channel information comprising an estimated digital channel, a beamforming codebook, and quantized angle of arrival (AoA) values;
determine a set of bases, wherein each basis in the set of bases is corresponds to a respective one of the quantized AoA values;
parameterize each basis by a corresponding quantized AoA value;
determine bases based on the beamforming codebook and the estimated digital channel, wherein a first basis of the determined bases is selected from the set of bases;
determining sparse coefficients based on the determined bases; and
recover analog channels based on the sparse coefficients and the determined bases.
	
19. (Currently Amended) A method for analog channel recovery, comprising:
receiving an input including a measurement output of digital channel information, the digital channel information comprising an estimated digital channel, a beamforming codebook, and quantized angle of arrival (AoA) values;
determining a set of bases, wherein each basis in the set of bases is corresponds to a respective one of the quantized AoA values;
parameterizing each basis by a corresponding quantized AoA value;
selecting a first basis, from the set of bases, according to a largest projection power of the measurement output onto the set of bases; 
determining remaining bases based on the selected first basis;
determining sparse coefficients based on the selected first basis and the determined remaining bases; and
recovering analog channels based on the selected first basis and the determined remaining bases.

20. (Currently Amended) A system for analog channel recovery, comprising:
a memory; and
a processor configured to:
receive an input including a measurement output of digital channel information, the digital channel information comprising an estimated digital channel, a beamforming codebook, and quantized angle of arrival (AoA) values;
determine a set of bases, wherein each basis in the set of bases is corresponds to a respective one of the quantized AoA values;
parameterize each basis by a corresponding quantized AoA value;
select a first basis, from the set of bases, according to a largest projection power of the measurement output on the set of bases; 
determine remaining bases based on the selected first basis;
determine sparse coefficients based on the selected first basis and the determined remaining bases; and
recover analog channels based on the determined sparse coefficients, the selected first basis, and the determined remaining

Allowable Subject Matter
Pending Claims 1-4, 8-14, 17-20 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US2013/0163645 issued to Kuo et al. (“Kuo”);  US2020/0382346 issued to Noureddine et al.; and US10705176 issued to Mesecher et al.
With regard to previously pending claims (e.g. independent claims 1, 10 19, 20), Kuo discloses a method and a system (e.g. Kuo, Figs 3A-3B, ¶0001, ¶0014-¶0015), comprising: a memory (e.g. Kuo, Figs 2A-2B, ¶0036-¶0037); and a processor (e.g. Kuo, Figs 2A-2B, ¶0036-¶0037) configured to: receive an input including a measurement output of digital channel information the digital channel information comprising an estimated digital channel and a beamforming codebook,  (e.g. Kuo Figs. 3A-3B, and ¶0044-¶0047: receives input including a measured channel including channel estimation and a codebook); determining bases based on the beamforming codebook and the estimated digital channel (e.g. Kuo Fig. 3B, and ¶0048-¶0049: determines bases based on the channel estimation and the codebook); determining sparse coefficients based on the determined bases (e.g. Kuo Fig. 3B, and ¶0048-¶0049: determines bases and sparse coefficients based on the determined bases): and recover analog channels based on the sparse coefficients and the determined bases (e.g. Kuo Fig. 3B, and ¶0050-¶0051: recovers channels based on the sparse coefficients and the determined bases); selecting a first basis, from the set of bases, according to a largest projection power of the measurement output onto the set of bases (e.g. Kuo Figs. 3A-3B, 8, 9, and ¶0047, ¶0083, ¶0093: selects basis according to projections on vectored matrix of the measurement output); determining bases based on the beamforming codebook and the estimated digital channel, determining sparse coefficients based on the determined bases (e.g. Kuo Fig. 3B, and ¶0048-¶0049: determines bases and sparse coefficients based on the determined bases): and recover analog channels based on the sparse coefficients and the determined bases (e.g. Kuo Fig. 3B, and ¶0050-¶0051: recovers channels based on the sparse coefficients and the determined bases).  Noureddine (e.g. ¶0011-¶0013,  ¶0033-¶0044, Claim 15) teaches or suggests in the same technical field, generating a channel information feedback comprising an estimated channel, a beamforming codebook, and quantized angle of arrival (AoA) values) and; Mesecher teaches or suggests, in the same technical field, determining a set of bases, wherein each basis in the set of bases corresponds to a respective one of the quantized AoA values (e.g. Mesecher, Figs 1-5, Col. 2, lines 25-45, Col. 5, line 59-65, Col. 6, lines 1-7, Col. 6, lines 20-45: determines basis corresponding to a respective quantized AoA values).
However, subject matter of  pending independent claims of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically, the claimed feature of receiving an input including a measurement output of digital channel information, the digital channel information comprising an estimated digital channel, a beamforming codebook, and quantized angle of arrival (AoA) values; determining a set of bases, wherein each basis in the set of bases corresponds to a respective one of the quantized AoA values; parameterizing each basis by a corresponding quantized angle of arrival (AoA) value; determining bases based on the beamforming codebook and the estimated digital channel, wherein a first basis of the determined bases is selected from the set of bases; determining sparse coefficients based on the determined bases; and  recovering analog channels based on the sparse coefficients and the determined bases, as recited in pending independent claim 1 and somehow similarly recited in pending independent claims 10, 19-20 and further limited by their respective dependent claims. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The following is a list of prior art made of records that are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related  to the field of wireless communication system and method for providing channel recovery using parameters of angle of arrival (AoA).
US10879970	EIGENVALUE DECOMPOSITION PRECODING MATRIX INDEX SELECTION
US11070270	APPARATUS AND METHOD FOR PROVIDING EFFICIENT BEAMFORMING FEEDBACK
US20210067232	SYSTEM AND METHOD FOR PROVIDING CHANNEL RECOVERY FOR ANGLE DOMAIN SPARSE CHANNELS
US10651905	EIGENVALUE DECOMPOSITION PRECODING MATRIX INDEX SELECTION
US10560288	APPARATUS AND METHOD OF NON-ITERATIVE SINGULAR-VALUE DECOMPOSITION
US11211994	ANGULAR SPARSE CHANNEL RECOVERY USING HISTORY MEASUREMENTS
US11283507	TRANSMITTER BEAMFORMING AT BASE STATION WITH PARTIAL CHANNEL INFORMATION AND UE FEEDBACK
US11323148	SYSTEM AND METHOD FOR PROVIDING SUB-BAND WHITENING IN THE PRESENCE OF PARTIAL-BAND INTERFERENCE
US10680684	SYSTEM AND METHOD FOR ANALOG BEAMFORMING FOR SINGLE-CONNECTED ANTENNA ARRAY
US10862615	MODULATION AND CODING SCHEME SELECTION FOR MASSIVE MULTIPLE-INPUT MULTIPLE-OUTPUT (MIMO) SYSTEMS 
US10326511	APPARATUS AND METHOD OF NON-ITERATIVE SINGULAR-VALUE DECOMPOSITION
US20220123963	COMPRESSIVE SENSING BASED CHANNEL RECOVERY CONSIDERING TIME VARIATION OF THE CHANNEL
US20210306058	METHOD FOR CONTROLLING BEAM AND ELECTRONIC DEVICE THEREFOR
KR20200110597	APPARATUS AND METHOD OF NON-ITERATIVE SINGULAR-VALUE DECOMPOSITION
CN111262649	"ELECTRONIC DEVICE, METHOD OF OPERATING THE SAME, AND MULTIPLE-INPUT MULTIPLE-OUTPUT SYMBOL DETECTOR"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632